DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group-I claims 1-10 is acknowledged. Claims 11-15 are canceled, claims 21-24 are newly added. Applicant has withdrawn claims 16-24 without traverse in the reply filed on 03/10/2021. 
However after further consideration the restriction has been withdrawn, since the claims 16-24 pertains to a method of using the system of claims 1-10 without any additional structural limitation added to the system.
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/774,093, filed 11/30/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 02/25/2020, 03/03/2020 and 11/05/2020 are in compliance with the provisions of 37 CFR 1.97. 
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in
Office search files are considered by the examiner while conducting a search of the
prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. Please see MPEP 2004, which in part provides guidance as follows:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to
Applicant’s attention and/or are known to be of most significance. See Penn Yan Boats,
Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d,
479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But
cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
This information is necessary for examination in order to fulfill Applicant's request for consideration of all 247 reference documents cited in the IDS filed on 11/05/2020.
Double Patenting
Claim-10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim-9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2019/0143116 A1) by Mowery et al.
Regarding claims 1 and 16 Mowery discloses a system and method of treating a patient having an eye disease by delivering stimulus to a patient (Abstract, a device and method of applying micro current stimulation therapy to key points around the eye for treatment), comprising: a pulse generator having therein operational circuitry including at least output circuitry configured to generate output electrical pulses (¶:[0029] recites, a micro current stimulation controller which generates micro-current pulses);
a plurality of stimulus delivery electrodes electrically coupled to the pulse generator and adapted, when worn by a patient, to deliver stimulus generated using the output circuitry to at least one eye of the patient (¶:[0029] further recites, plurality of electrodes are wired individually and separately to the micro-current stimulation controller, wherein the electrodes are disposed on a strip which is shaped to be positioned to place electrodes on the upper and lower eyelids of the patient's skin, for delivering micro-current pulses to the eyelids);
Mowery further discloses, the pulse generator having a housing adapted and configured to be worn on the neck of a patient (¶:[0083] recites, the micro-current stimulation controller unit is configured to be mounted on the neck, or on a head-band or on an eyeglass), but does not explicitly disclose a U-shaped housing
Regarding claims 2 and 18 Mowery discloses the system and method of claims 1 and 16 respectively, Mowery further discloses wherein the pulse generator comprises at least one return electrode thereon for use as a return or indifferent electrode when output electrical pulses are generated (¶:[0082], recites, the device includes one or more electrodes which are placed in contact with skin on the neck of the patient, when therapeutic electrical-stimulation pulses are applied to the patient’s eye through the electrodes on the  therapy strips surrounding the eye, the other electrodes which are coupled to the neck of the patient works as return electrodes).
Regarding claim-3 Mowery discloses the system of claim-2, Mowery further  discloses, one or more return electrodes are placed in contact with the skin on the neck of the patient, wherein those electrodes are connected to the controller (¶:[0082]), and the micro-current stimulation controller unit is configured to be mounted on the neck (¶:[0083]), without specifically reciting the at least one return electrode is disposed on the U-shaped housing however, It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use a u-shaped housing for the controller for easy wearing on the neck of a patient and connecting those return electrodes to the controller housing.
Regarding claim-4 Mowery discloses the system of claim-1, Mowery further discloses stimulus delivery electrodes are disposed on wires retractable into and extensible from the U-shaped housing (¶:[0062] recites, therapy signals from the signal source 190 are carried by the connection wire bundle 114 to electrodes 111, which deliver the current load to the patient's tissue) also shown in (Fig.6B).
Regarding claims 5 and 20 Mowery discloses the system and method of claims 1 and 16 respectively, Mowery further discloses wherein the stimulus delivery electrodes are disposed on a frame that is wearable by the user on the user's head (Fig.6A,B) shows stimulus delivery electrodes (111) are disposed from a head worn housing where they draw the micro-current stimulation signals, also described in (¶:[0082-0083]).
Regarding claims 6 and 23 Mowery discloses the system and method of claims 1 and 16 respectively, Mowery further discloses wherein the stimulus delivery electrodes are disposed on a headband that is wearable by the user on the users head as shown in (Fig.6A 6B) and described in (¶:[0082-0083]).
Regarding claims 7 and 24 Mowery discloses the system and method of claims 1 and 16 respectively, Mowery further discloses wherein the stimulus delivery electrodes are disposed on a goggle adapted to fit over and about the eye of a user (Fig.4A-C) shows, another embodiment of the device where an electrode-containing eye-glass-frame having two encircling frame members each having a plurality of electrodes positioned on the periphery of each frame member).
Regarding claim-8 Mowery discloses the system of claim-1, Mowery further discloses wherein the pulse generator includes one or more ports for receiving a coupler that electrically couples to the stimulus delivery electrodes, allowing  disconnection and reconnection thereof
Regarding claims 9 and 10 Mowery discloses the system of claim-1, Mowery further discloses wherein the pulse generator operational circuitry comprises a microcontroller configured to control the output circuitry, and a power supply in the form of a replaceable battery as shown in (Fig.1B) the micro-current stimulation controller assembly (161) has a micro controller and battery for powering the control circuitry;
Mowery further discloses the microcontroller associated with a memory having thereon instructions for generating therapeutic outputs (¶:[0086] recites, therapeutic parameters are stored in a memory and the instructions are loaded into the microprocessor from the memory for generating the stimulation signal).
Regarding claim-17 Mowery discloses the method of claim-16, Mowery further discloses  in response to the patient activation, the pulse generator testing impedance between one or more pairs of stimulus delivery electrodes to confirm appropriate contact with patient tissue and, in response to confirming appropriate contact with patient tissue, the pulse generator issues the stimulus to the eye (¶:[0136] recites, the micro-current stimulation controller contains a software system that is programmed to detect contact impedance between the electrodes and the patient, and thereby provide feedback to the controller to automatically adjust the level of micro-current simulation).  
Regarding claim-19 Mowery discloses the method of claim-16, Mowery further discloses  wherein the pulse generator comprises at least one return electrode thereon for use as a return or indifferent electrode when output electrical pulses are generated which are similar to the subject matter of claims 2 and 3, and 
the step of the pulse generator issuing stimulus to the eye comprises using the at least one electrode on the pulse generator as a return or indifferent electrode (¶:[0082] recites, electrodes-641 serves as return electrodes connected to the micro-current generating controller-661).     
Regarding claim-21 Mowery discloses the method of claim-16, Mowery also discloses, the micro-current stimulation controller unit is configured to be mounted on a head-band or eyeglass or on the neck, as recited in (¶:[0083]), but does not explicitly disclose the pulse generator comprises a U-shaped housing, however, It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use a u-shaped housing for the controller for easy wearing on the neck of a patient.
Regarding claim-22 Mowery discloses the method of claim-21, Mowery further discloses at least one return electrode thereon, and the step of the pulse generator issuing stimulus to the eye includes using the at least one return electrode on the housing (¶:[0082] recites, one or more return electrodes are placed in contact with the skin on the neck of the patient, wherein those electrodes are connected to the controller), and (¶:[0083] recites, the micro-current stimulation controller unit is configured to be mounted on the neck), without specifically reciting  the U-shaped housing comprises at least one return electrode thereon however, It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use a u-shaped housing for the controller for easy wearing on the neck of a patient and connecting those return electrodes to the controller housing.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2018/0064941 A1) by Ackermann et al. discloses a method for treating dry eye by stimulating one or more nerves that innervate lacrimal gland tissue may include positioning one or more stimulation electrodes adjacent to the lacrimal gland and applying stimulation to the lacrimal gland, a micro-stimulator may be adjacent to and directly contacting the lacrimal gland, adjacent to and at least partially penetrating into the lacrimal gland, and adjacent to and fully implanted into or completely within the lacrimal gland.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792